STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   February 16, 2016
              Plaintiff-Appellee,

v                                                                  No. 324649
                                                                   Emmet Circuit Court
TREVOR JAMES CARRIER,                                              LC No. 14-003969-FC

              Defendant-Appellant.


Before: HOEKSTRA, P.J., and METER and M. J. KELLY, JJ.

PER CURIAM.

       Defendant appeals as of right his convictions following a jury trial of 16 counts of
criminal sexual conduct in the first degree, MCL 750.520b(1)(a) (victim under 13 years old). He
was sentenced to concurrent prison terms of 25 to 50 years on each count. We affirm.

       The three victims testified to a longstanding pattern of sexual abuse by defendant.
Defendant is the cousin of all three victims. The abuse involved oral sex acts, penile-vaginal
intercourse, digital penetration, and anal penetration. The abuse started before the victims’
teenage years.

        Defendant argues that the trial court erred when it denied his motion for mistrial. The
mistrial motion was prompted by testimony, on cross-examination by defense counsel, from a
Michigan State Police Department trooper that during his interviews of the three victims, the
trooper “felt that they were being very truthful in what they were telling” him. When the jurors
returned to the courtroom following argument on the motion and the court’s denial thereof, the
court instructed them as follows:

       Jurors, before we recessed, the witness, Trooper Jermeay[,] gave testimony about
       his opinion concerning the truthfulness of the girls who are the complaining
       witnesses in this case. That testimony is highly improper. Witnesses are not
       permitted to testify concerning the truthfulness of other witnesses. This is
       because the determination of the credibility of witnesses is solely the province of
       the jury. It is for you to decide, and witnesses are not allowed to testify on that
       issue, thus you must disregard that testimony from Trooper Jermeay. You must
       give it no consideration whatsoever as you assess the facts of this case. I’m
       instructing you to disregard that testimony.

                                               -1-
        We review for an abuse of discretion a trial court’s decision to deny a motion for a
mistrial. People v Dennis, 464 Mich. 567, 572; 628 NW2d 502 (2001). An abuse of discretion
occurs when the trial court chooses an outcome that is outside the range of principled outcomes.
People v Schaw, 288 Mich. App. 231, 236; 791 NW2d 743 (2010).

        “[A] mistrial should be granted only where the error complained of is so egregious that
the prejudicial effect can be removed in no other way.” People v Lumsden, 168 Mich. App. 286,
299; 423 NW2d 645 (1988).

              Generally, a volunteered and unresponsive answer to a proper question is
       not cause for granting a motion for mistrial. However, when an unresponsive
       remark is made by a police officer, this Court will scrutinize that statement to
       make sure the officer has not ventured into forbidden areas which may prejudice
       the defense. Police witnesses have a special obligation not to venture into such
       forbidden areas. [People v Holly, 129 Mich. App. 405, 415-416; 341 NW2d 823
       (1983) (citations omitted).]

In such situations the Court may affirm a defendant’s conviction, “despite the undeniable
prejudice of the testimony,” when the evidence against the defendant is “simply too strong.” Id.
at 416.

        There is general agreement between the parties that the trooper’s opinion on the
truthfulness of the victims was improper. However, they disagree with regard to the impact of
that testimony on the trial. Defendant contends that the curative instruction given to the jury was
not enough to “unring the bell.” We disagree.

        The testimony at issue was brief, was immediately dealt with by the court, and was not
repeated or argued later. The court’s curative instruction was timely, direct, and blunt. The
court told the jury the “testimony was highly improper” (emphasis added) and explained why this
was so. The court reminded the jurors of their role in the proceedings1 and told them they must
give the testimony “no consideration whatsoever” in assessing the facts. “It is well established
that jurors are presumed to follow their instructions,” People v Graves, 458 Mich. 476, 486; 581
NW2d 229 (1998), and the record is devoid of anything indicating that this presumption is
unwarranted here. We further note that the evidence of defendant’s guilt was very strong.
Indeed, the multiple victims gave detailed evidence of the sexual abuse. Under all the
circumstances, we find no basis for reversal.

        Defendant also argues that he was denied a fair trial when the jury heard evidence from
the victims of uncharged sexual abuse. “A trial court’s decision to admit or exclude evidence is
reviewed for an abuse of discretion.” People v Burns, 494 Mich. 104, 110; 832 NW2d 738
(2013).



1
  Before the proofs, the court told the jurors that they were “the ones who will decide the case,”
“to decide what the facts of this case are,” and to “decide which witnesses you believe . . . .”


                                                -2-
       In Michigan, “[i]n cases involving the sexual abuse of minors, MCL 768.27a . . . allows
the admission of other-acts evidence to demonstrate the likelihood of a defendant’s criminal
sexual behavior towards other minors.” People v Pattison, 276 Mich. App. 613, 620; 741 NW2d
558 (2007). MCL 768.27a(1) provides, in pertinent part:

       [I]n a criminal case in which the defendant is accused of committing a listed
       offense against a minor, evidence that the defendant committed another listed
       offense against a minor is admissible and may be considered for its bearing on
       any matter to which it is relevant.

       The Court in People v Watkins, 491 Mich. 450, 486; 818 NW2d 296 (2012), held that
evidence admissible under MCL 768.27a is subject to MRE 403 balancing, and “provided
guidance to trial courts in applying MCL 768.27a and the balancing test of MRE 403,” People v
Duenaz, 306 Mich. App. 85, 99; 854 NW2d 531 (2014). “[T]he propensity inference of the
evidence must be weighed in favor of the evidence’s probative value.” Id.; see also Watkins, 491
Mich. at 486-487.

       The Watkins Court provided a list of factors that could be considered under MRE 403:

       (1) the dissimilarity between the other acts and the charged crime, (2) the
       temporal proximity of other acts to the charged crime, (3) the infrequency of the
       other acts, (4) the presence of intervening acts, (5) the lack of reliability of the
       evidence supporting the occurrence of the other acts, and (6) the lack of need for
       evidence beyond the complainant’s and the defendant’s testimony. [Watkins, 491
       at 487-488.]

       In this case, the trial court specifically limited the amount of other-acts evidence that
could be admitted:

              The court. Alright, Mr. Fenton [prosecutor]. The Court will allow you to
       ask a couple general questions to establish your assertion that similar events,
       uncharged events, happened elsewhere, and then at that point I find that any
       continuation of this involves the probative value being outweighed by the
       considerations under 403, and I’ll instruct you to proceed on to the charged
       accounts, so one or two questions and then move on.

              Prosecutor Fenton. Well, I’ll try.

              The court. Mr. Fenton?

              Prosecutor Fenton. Yes.

              The court. I’ll expect you to follow my rulings.

       The court reiterated its position during a bench conference held shortly thereafter:

             The court. It’s admissible subject to me making a determination under
       Rule 403, whether the prejudicial impact outweighs the probative value.

                                               -3-
       Probative value is to put this into context and establish your claim that this didn’t
       just happen once or twice, which might be more difficult for a jury to
       comprehend, but there was a course of conduct over a period of time.

              Prosecutor Fenton. Um-hmm.

              The court. You’ve established a starting point. I’ll allow you to ask a
       couple questions to establish that this conduct continued, which is what I just said,
       and then I will allow you to move, and direct you to move to the events that are in
       question here, and I’m not going to hear any further quarrelling from you or
       statements in the presence of the jury that suggests that it’s up to you to decide
       whether you follow the directions from the [c]ourt. Am I clear?

       Moreover, the uncharged acts were similar to the charged acts. Each victim gave
testimony of how defendant sexually assaulted them, beginning at a young age, and on family
property. The descriptions of the occurrences are comparable. The testimony established that
the uncharged acts were a part of an ongoing and longstanding pattern of abuse. Finally, the
victims’ evidence corroborated each other’s accounts. Under these circumstances, the probative
value of the evidence was not outweighed by the danger of unfair prejudice. MRE 403.

       The court also instructed the jury on how to approach the other-acts evidence:

               The Prosecution has introduced evidence of claimed acts of sexual
       misconduct by the Defendant with the complaining witnesses for which he is not
       on trial. . . . If you find that the Defendant did commit those acts, you may
       consider them in deciding if the Defendant committed the offense for which he is
       now on trial. You must not convict the Defendant solely because you think he’s
       guilty of other bad conduct.

Again, juries are presumed to follow a court’s instructions. Graves, 458 Mich. at 486. No error
has been shown.

       Affirmed.



                                                             /s/ Joel P. Hoekstra
                                                             /s/ Patrick M. Meter
                                                             /s/ Michael J. Kelly




                                               -4-